Case 9:18-cv-80176-BB Document 238 Entered on FLSD Docket 07/03/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                          Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/


                         DR. WRIGHT’S NOTICE OF
   FILING EXHIBIT INTRODUCED BY DR. WRIGHT AT THE JUNE 28, 2019 HEARING

         Dr. Wright provides notice of filing the exhibit that he introduced into evidence at the June

  28, 2019 hearing in front of Judge Reinhart.

                                                    Respectfully submitted,


                                                    Attorneys for Dr. Craig Wright

                                                    RIVERO MESTRE LLP
                                                    2525 Ponce de Leon Boulevard, Suite 1000
                                                    Miami, Florida 33134
                                                    Telephone: (305) 445-2500
                                                    Fax: (305) 445-2505
                                                    Email: arivero@riveromestre.com
                                                    Email: jmestre@riveromestre.com
                                                    Email: arolnick@riveromestre.com
                                                    Email: zmarkoe@riveromestre.com
                                                    Email: receptionist@riveromestre.com
                                                    By: s/ Andres Rivero
                                                    ANDRES RIVERO
                                                    Florida Bar No. 613819
                                                    ALAN H. ROLNICK
                                                    Florida Bar No. 715085
                                                    AMANDA MCGOVERN
                                                    Florida Bar No. 964263
                                                    JORGE MESTRE
                                                    Florida Bar No. 88145
Case 9:18-cv-80176-BB Document 238 Entered on FLSD Docket 07/03/2019 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I certify that on July 3, 2019, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.


                                                               /s/ Andres Rivero_______
                                                               Andres Rivero




                                                    2
